DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
  
Applicant is advised that the Notice of Non-Responsive Amendment documents  mailed March 24, 2022 to Applicant have been vacated. A final rejection is set forth herein, as follows.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2021 has been entered.

Amendment Entry
3.	Applicant's amendment and response filed July 27, 2021 is acknowledged and has been entered.  Claims 24 and 26 have been amended.  Claims 27-29, 35, and 38 have been cancelled.  Currently, claims 24-26, 30-34, 36, and 37 are pending and are under examination.

Withdrawn Rejections / Objections
4.	Any objection or rejection not reiterated herein, has been withdrawn.
5.	The rejections of claims 27-29, 35, and 38 are now moot in light of Applicant's cancellation of the claims.

Specification
6.	The amendment filed 4/5/2021 remains objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Applicant in the 4/5/2021 reply has amended the title of the application to:
“METHODS FOR DETERMINING EFFICACY OF TREATMENT FOR REDUCING RISK OF HYPERTENSION AND TREATING A SUBJECT”.
When this title is given its broadest reasonable interpretation, it might suggest a combined method in which one is both determining efficacy and subsequently treating the same subject. As discussed in further detail below in the § 112(a) rejection, support could not found for a method for both “determining the efficacy of a treatment…and treating the subject” (preamble), which suggests a combined method in which one is both determining efficacy of a treatment and then further treating the same individual subject.
The specification does describe methods of determining efficacy of treatments as part of clinical trials. The specification, in other embodiments, suggests that ST2 levels could be used to select a treatment for a subject. However, support could not be found for methods involving the same subject, where one is doing both of these. It is not clear that the two embodiments would be concomitantly performed on the same subject.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 24-26, 30-34, 36, and 37 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection being maintained for reasons of record and as follows.
With respect to claim 24, the examiner was unable to find support for the added limitations of “further administering the anti-hypertensive drug to the subject” after identifying the anti-hypertensive drug as being effective for reducing the risk of developing hypertension, or “administering a different anti-hypertensive drug to the subject” after identifying the anti-hypertensive drug as not being effective for reducing the risk of developing hypertension in the subject. 
The examiner was also unable to find support for a method for both “determining the efficacy of a treatment…and treating the subject” (preamble), which suggests a combined method in which one is both determining efficacy of a treatment and then further treating that same individual subject.
Applicant states that no new matter has been added, and indicates support at page 28, line 28 to page 21, line 18. There is not a page 28 of the application. Possibly, Applicant means page 19, line 28 to page 21, line 18. However, the examiner was unable to find support in the application for the above limitations.
The specification at paragraph bridging pages 19-20 discusses methods for indicating whether a subject should be included in a clinical study of a treatment for reducing the risk of developing hypertension. 
The specification here mentions “continued therapy” as being one factor used to indicate that a subject should be included in a clinical study. However, this is referring to the subject already having received continued therapy. This is not the same as what is claimed in “further administering the anti-hypertensive drug to the subject”, since the subject’s current “continued therapy” would presumably be different from the therapy of the clinical study. 
Although the specification conveys determining ST2 levels in a subject who has received “continued therapy” which could be anti-hypertensive therapy, for the purpose of determining whether the subject should be included in a clinical study of a treatment for reducing the risk of developing hypertension, there is no suggestion to “further administer[]” the same anti-hypertensive drug that the subject has already received as “continued therapy”, as opposed to administering the treatment for which the clinical study is designed to assess. 
Moreover, support could not be found for “administering a different anti-hypertensive drug to the subject”. There is no disclosure found relating to switching to a different drug.
Since the disclosed subject matter is talking about a clinical study of a treatment for reducing the risk of developing hypertension, one skilled in the art would not view this as a disclosure of switching to a different anti-hypertensive drug, since clinical trials are often narrowly defined to study a specific drug under specific conditions.
Furthermore, since the subjects on whom the method is being performed are being evaluated for a treatment “for reducing the risk of developing hypertension”, such subjects thus do not presently have hypertension (as made explicit in claim 36, for example). Thus, one of ordinary skill in the art would not envision administering a different anti-hypertensive drug to a subject who does not actually have hypertension. 
While the specification does suggest that treatments for reducing the risk of hypertension might be done in the context of a clinical study, there is no explicit suggestion to administer  
Example 1 of the specification (pages 21-22) also does not provide support for the claimed subject matter, as this example did not apparently involve administration of any anti-hypertensive drug, much less switching from one drug to another. 
A description adequate to satisfy 35 U.S.C. § 112, first paragraph, "must 'clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.' In other words, the test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). "[W]hile the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement." Id. at 1352.
In this case, the disclosure of administering a treatment for reducing the risk of developing hypertension as part of a clinical study does not support the added steps of “further administer[] the anti-hypertensive drug to the subject” or “administering a different anti-hypertensive drug to the subject”.
While it perhaps might have been obvious to of “further administer[] the anti-hypertensive drug to the subject”, perhaps in the event that the clinical trial yielded positive results and the particular treatment studied in the clinical trial was subsequently approved for public use, such a step is not suggested in the application as filed.
Similarly, while it perhaps might have been obvious to “administer a different anti-hypertensive drug to the subject”, for example if the subject were to be enrolled in a different clinical trial to evaluate a different treatment for reducing the risk of developing hypertension, again such a step is not suggested in the application as filed.
Lastly, support could not found for a method for both “determining the efficacy of a treatment…and treating the subject” (preamble), which suggests a combined method in which one is both determining efficacy of a treatment and then further treating that same individual subject.
As noted, the specification does describe determining efficacy of treatments as part of clinical trials. The specification, in other embodiments, suggests that ST2 levels could be used to select a treatment for a subject. 
However, there is no suggestion that the clinical trial subjects would then also be treated (e.g., ongoing treatment outside of the clinical study). A clinical trial participant who is helping to determine efficacy of a drug under study would not necessarily subsequently undergo treatment.
Thus, support is not seen for a method for both “determining the efficacy of a treatment…and treating the subject” (preamble), performed on the same individual subject.
Administering a clinical trial treatment for the purpose of study would be a different context than actually treating a subject in need.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 24-26, 30-34, 36, and 37 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/ natural phenomenon and to abstract ideas without significantly more without significantly more. This rejection being maintained for reasons of record and as follows
The claim(s) recite(s) “determining the efficacy of a treatment”, “identifying the anti-hypertensive drug as being [effective or not effective] for reducing the risk of developing hypertension when the subject has [a decreased or no substantial change or an elevated] level of soluble ST2 as compared to the first level of soluble ST2” (claim 24, and similar recitation in claims 27 and 29) and “selecting” a treatment (claims 28 and 35). These judicial exceptions are not integrated into a practical application because there is no practical application recited in the claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim do not go beyond well-understood, routine and conventional activity.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A Prong One
The claimed steps of “identifying” an anti-hypertensive drug as being effective or ineffective for reducing risk of hypertension (claims 24, 27, 29) and of “selecting” a treatment (claims 28 and 35) are judicial exceptions, namely abstract ideas, and specifically abstract mental processes. In particular, “identifying” and “selecting” reads on mental processes that may be performed solely in the human mind, such as a doctor making an observation, evaluation, judgment or opinion. The claims, under their broadest reasonable interpretation, cover comparison of marker levels to reference levels which occurs solely within the human mind, or by a human using pen and paper. 
Additionally, the recitation that the drug is identified based on a level taken at a second time point as compared to a level taken at a first time point also constitutes abstract mental processes.   
Comparing information regarding a sample to a control or reference data (in this case, comparing a numerical levels to a reference) represents abstract ideas. Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC. 
Furthermore, claim 24 also recites a law of nature/natural phenomenon, specifically in reciting identifying a drug as effective for reducing hypertension when the subject has decreased second level of soluble ST2 as compared to the first level of soluble ST2 (the levels being taken before and after administration of an anti-hypertensive drug), and conversely identifying a drug as ineffective when there is no substantial change or an elevated second level (claim 24 step (d)). 
The natural relationship to which the claims are directed (i.e., the relation between levels of soluble ST2 and the risk of developing hypertension/ efficacy of a drug for reducing such risk) is a judicial exception (law of nature/ natural phenomenon) as it exists in principle apart from any human action. The naturally occurring correlation between levels of sST2 and altered risk of hypertension is a judicial exception because while it may take human action to trigger a manifestation of response to a drug, the relation itself exists in principle apart from any human action.
The instant claims are similar to those in Mayo as they involve a "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between the naturally occurring levels of soluble ST2 and risk of hypertension. The correlation is a judicial exception, as it exists in principle apart from any human action; the correlation itself cannot form the basis for eligibility. 
Similar concepts have been held by the courts to constitute laws of nature/ natural phenomena, as in the identification of a correlation between the presence of a marker in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017); see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
Step 2A Prong Two
The judicial exception(s) is not integrated into a practical application because there is no practical application recited in the claim. Steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. As discussed above, steps of “identifying” a drug as being effective or ineffective, or “selecting” treatment, do not require any wet steps or physical activity to be performed, and would read on abstract mental processes. Such steps are a judicial exception and not a practical application thereof.
In addition to the judicial exceptions noted above, claim 24 also requires steps (a)-(c) of determining levels of soluble ST2 before and after administering an anti-hypertensive drug. Furthermore, step (d) now recites “further administering the anti-hypertensive drug to the subject” or “administering a different anti-hypertensive drug to the subject”. 
With respect to the “administering” steps of (d), although these limitations indicate that an “anti-hypertensive drug” treatment is administered, this does not provide any information as to what the treatment is, but instead covers any possible drug treatment that a doctor decides to administer to the patient. Thus, the “administering” steps of claim 24 fail to meaningfully limit the claims because they do not require any particular application of the judicial exception, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.
In contrast to the claims in Vanda and Natural Alternatives, the present claims do not specify any particular result to be obtained, any compound to be administered to achieve a claimed result, or any specific dosage of a specific compound. Rather, the generic treating steps of claim 24 do not limit the claims to a particular application; instead, the effect of the treatment limitations “is simply to tell doctors to apply the law somehow when treating their patients.” Mayo, 566 U.S. at 81-82.
As a result, the claimed treatment step does not amount to more than an instruction to “apply” the exception in a generic way. For all of these reasons, the treatment step does not integrate the abstract idea(s) into a practical application.
Although claim 24 recites broad classes of anti-hypertensive drugs, it is unclear how these further limit claim 24. When taken together with the alternative recitations in claim 24 (d) (“or”), it is not clear if the claims actually require a more specific class of drugs for all embodiments, or only for some embodiments. 
Moreover, “further administering” in (d) is not clearly a practical application of the judicial exception, since this conveys merely continuing the same course of action, and so is not clearly doing anything differently based on the results of the assay. Administration of different anti-hypertensive drugs to the subject is recited and listed in alternative, and encompasses generalized treatment of hypertension. For all of these reasons, the claims are given their broadest reasonable interpretation, they do not clearly require any specific practical application.
Steps (a)-(c) are insufficient to integrate the judicial exception(s) because the purpose is merely to obtain data. This does not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). Data gathering steps typically constitute such insignificant extra-solution activity. See also Mayo (concluding that additional element of measuring metabolites of a drug administered to a patient was extra-solution activity); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (holding that mere data gathering is insufficient to confer patent eligibility). 
Furthermore, steps (a) and (c) of “determining” levels are not clearly non-abstract (this could read on simply reading numbers off a chart), are recited at a high level of generality (any method of determining would be encompassed) and are not tied, for example, to any particular machine or apparatus. 
Although step (b) of claim 24 also involves administration of a drug, the treatment limitation in this case is merely extra-solution activity and does not impose meaningful limits on the judicial exception. While step (b) administers an anti-hypertensive drug to the subject, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.
For all of these reasons, the claims lack subsequent steps that would practically apply the method depending on the results of the method, i.e. process steps that integrate the judicial exception into the method and assure that it is applied in some practical manner. 
Step 2B - WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
As discussed above, in addition to the judicial exception, claim 24 also recite steps (a)-(c) of determining levels of soluble ST2 before and after administering an anti-hypertensive drug. Step (d) recites “further administering the anti-hypertensive drug” or “administering a different anti-hypertensive drug”.
However, simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception (2014 IEG at 74624).
Lee (U.S. 2004/0048286 A1) teaches measuring soluble ST2 in blood before and after administering of amlodipine, which is an anti-hypertensive drug ([0263], see also [0271]-[0272] and [0274]-[0275]. Lee teach that ST2 was assayed before therapy and twice more during the study [0263], with amlodipine being administered daily [0271], thus reading on “further administering” the drug when this terminology is given its broadest reasonable interpretation.
Levy (U.S. 2013/0157290 A1) teaches monitoring the efficacy of treatment by monitoring sST2 expression during treatment of cardiovascular disease [0020], where such treatment may be with anti-hypertensive drugs such as ACE inhibitors or beta-blockers [0078]. Note also [0051]-[0052] explicitly teaching biological samples.
Snider (U.S. 2007/0248981 A1) measured circulating (soluble) ST2 levels over time in subjects under treatment with anti-hypertensive drugs including beta blockers or angiotensin converting enzyme inhibitors (see especially Table 3, [0165], [0198], Fig. 8; and also at [0032]), which reads on the instantly recited steps of measuring before and after administering anti-hypertensive drugs (since such drugs would be administered at multiple points over time). There is also no manipulative difference apparent in “further administering” vs. the continued administration of drugs.
Similarly, Boisot et al. (“Serial Sampling of ST2 Predicts 90-Day Mortality Following Destabilized Heart Failure” Journal of Cardiac Failure Vol. 14 No. 9 2008, pages 732-738) teach serial sampling of ST2 in patients participating in the VA Effect of Therapy Study (title, abstract, “Methods”, Fig. 2, Table 2). Boisot et al. refer to Waldo et al. (“Pro-B-Type Natriuretic Peptide Levels in Acute Decompensated Heart Failure” J Am Coll Cardiol 2008;51:1874–82) for further details regarding the patients in this study (Boisot at “Methods” first paragraph). Waldo et al. provides evidence that the patients who were studied by Boisot included patients under treatment with anti-hypertensive drugs such as beta-blockers or ACE inhibitors (Waldo at Table 1). Therefore, it is clear that Boisot et al., in teaching serial measurement of ST2 in patients under treatment with anti-hypertensive drugs, necessarily measured before and after administering anti-hypertensive drugs, also encompassing “further administering”.
	In view of the above evidence, it was well-understand, routine and conventional to determine levels of soluble ST2, including at multiple time points and including before and after administration of anti-hypertensive drugs, as well as “further administering” as claimed in steps (a)-(d) of claim 24.
Furthermore, as discussed with respect to Step 2A Prong Two, while claim 24 recites “further administering” or “administering a different anti-hypertensive drug”, in this case the treatment, being broadly any “anti-hypertensive drug” including those listed in claim 24, does not require any particular application of the judicial exception and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
The additional steps also fail to effect a transformation or reduction of a particular article into a different state or thing; nor do they involve the use of a particular machine.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Response to Arguments
9.	Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive. 

A) With respect to arguments, Applicant points to Specification filed on November 13, 2018 for written description support of the subject matter currently being claimed, and indicates that the version is substantively identical to the originally filed application. However, 
the specification filed 11/30/2018 is not substantively identical to the originally filed application,
the specification filed 11/30/2018 specifically introduces new matter which therefore does not qualify in the instant Continuation application, 
the specification filed 11/30/2018 is different from the published application, and
the specification filed 11/30/2018 with the new subject matter was not filed timely as a CIP application before the issue date of the parent application so as to overlap for priority purposes. See 37 CFR 1.111. 

The Specification filed on August 3, 2018 is the same as the specification in the published application.
the specification filed 8/3/2018 is not substantively identical to the specification filed 11/30/2018,
the specification filed 8/3/2018 does not contain subject matter encompassing the new matter, in question,
the specification filed on 8/3/2018 is the same as the specification in the published application
the specification filed 8/3/2018 was timely filed as a proper Continuation application before the issue date of the parent application so as to overlap for priority purposes. See 37 CFR 1.111. 
To this end, Applicant is advised that 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  

B)	With respect to the § 101 rejection, Applicant argues that the claims as currently amended are patent eligible because the added limitations of “wherein the first and second anti-hypertensive drugs are selected from the group consisting of diuretics, beta blockers, ACE inhibitors, ARBs, calcium channel blockers, alpha blockers, centrally acting drugs, vasodilators, and renin inhibitors” add significantly more. 
Applicant’s argument is not persuasive because administering the listed generic anti-hypertensive drug in claim 24 does not does not constitute a sufficient practical application.
The level of generality in the instant claims stands in contrast to the treatment claims found patent-eligible in Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117 (Fed. Cir. 2018) and Natural Alternatives Int’l v. Creative Compounds LLC, 2017 WL 1216226 (Fed. Cir. Mar. 15, 2019). The claims at issue in Vanda recited administering a specific drug (iloperidone) at specific dosage ranges based on a patient’s genotype. Vanda, 887 F.3d at 1135. Accordingly, the court found that although the inventors recognized the relationships between iloperidone, a patient’s genotype, and QTc prolongation, what they claimed is “an application of that relationship,” i.e., “‘a new way of using an existing drug’ that is safer for patients because it reduces the risk of QTc prolongation.” Id. (quoting Mayo, 566 U.S. at 87). The Federal Circuit characterized the Vanda claims as being directed to “a specific method of treatment for specific patients using a specific compound at specific doses to achieve a specific outcome.” Id. at 1136. Similarly, the Federal Circuit found that the claims in Natural Alternatives “contain specific elements that clearly establish they are doing more than simply reciting a natural law,” such as specifying a patient population, particular results to be obtained, specific compounds to be administered to achieve the claimed results, and dosages via an “effective” limitation. Natural Alternatives, 4-5.
In contrast to the claims in Vanda and Natural Alternatives, the present claims do not specify any particular result to be obtained and any specific corresponding anti-hypertensive drug to be administered to respond to the obtained result so as to determine the efficacy of treatment, or any specific dosage of a specific compound. Rather, the generic treatment steps of claim 24 using the generalized list of anti-hypertensive drugs, as amended, do not limit the claims to a particular application; instead, the effect of the treatment limitations “is simply to tell doctors to apply the law somehow when treating their patients.” Mayo, 566 U.S. at 81-82.
As a result, the claimed treatment step, as amended, with inclusion of the generalized list of anti-hypertensive drugs, does not amount to more than an instruction to “apply” the exception in a generic way. For all of these reasons, the treatment step does not integrate the abstract idea(s) into a practical application.

10.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



August 24, 2022